KARLTON, District Judge,
dissenting.
With the greatest of respect I dissent. It is my view that this matter should have been disposed of in an unpublished opinion dismissing the appeal as moot. The opening paragraph of the majority opinion demonstrates mootness. As the majority says, “All 191 towers required for the new line have been erected and the line has been in operation since 1978.” Since, as I demonstrate below, the legal context in which this case was decided is no longer applicable, the case has little precedential value. Accordingly, it should not be published. Rule 21, Rules of the United States Court of Appeals for the Ninth Circuit.
Rather than dismissing the appeal as moot the majority undertakes a canvass of some of the most difficult issues of environmental law and, in my opinion, resolves some of those questions in a manner inconsistent with existing Ninth Circuit doctrine. This Court has no power to render advisory opinions. FCC v. Pacifica Foundation, 438 U.S. 726, 734, 98 S.Ct. 3026, 3032, 57 L.Ed.2d 1073 (1978), yet that is precisely what we do when we decide a case which is moot. *609Nonetheless, inasmuch as the majority has chosen to proceed, I am compelled to set forth wherein I believe the opinion is in error.
I
ADEQUACY OF THE EIS1
A. Standard of Review
The majority’s general discussion of the standard of review of an EIS, while correct as far as it goes, fails to incorporate a fundamental notion of Ninth Circuit doctrine. The majority quite properly recognizes that the National Environmental Policy Act of 1969 (NEPA), 42 U.S.C. §§ 4321-4335 (1976) (a statute which emphasizes procedural regularity), does not permit a court to substitute its judgment for that of an administrative agency. However, as this Court has recently observed, “[wjhen substantive judgments are committed to the very broad discretion of an administrative agency, procedural safeguards that assure public access to the decisionmaker should be vigorously enforced.” Western Oil & Gas Association v. EPA, 633 F.2d 803, 813 (9th Cir. 1980). Failure to recognize this standard is significant in this case. As I shall seek to demonstrate, the failure to include the internal memoranda with their two tables which the majority sanctions precluded “public access to the decisionmaker” and thus rendered the EIS NEPA deficient.
B. The Failure to Include the Internal Memoranda With Their Two Tables Prepared by the BPA Rendered the EIS Insufficient.
The majority recognizes the NEPA requirement that the EIS must be a “full disclosure document” and that “one of the purposes of an EIS is to insure full disclosure of the economic consequences of the project.” Nonetheless, the opinion sanctions failure to note or incorporate into the EIS memoranda which bear critically upon the economic factors ultimately used by the agency to justify its selection of a route for the power lines in question. As the majority properly points out, an EIS is sufficient “if it .. . provides the information that the public needs to enable both those who would challenge, and those who would support the project to respond effectively.” That is, the corollary of vigorous enforcement of access to the decisionmaker is sufficient information about the decisionmaking process to make access meaningful. “[A]n EIS is in compliance with NEPA when its form, content, and preparation substantially ... (2) make available to the public, information of the proposed project’s environmental impact and encourage public participation in the development of that information.” Trout Unlimited v. Morton, 509 F.2d 1276, 1283 (9th Cir. 1974) (emphasis added). Although recognizing the test the majority fails to apply it.
The agency selected Route D-l because it believed that D-l was the cheapest route. The majority recognizes that the EIS must fully disclose “the economic ... benefits.” The corollary of that doctrine must be that the agency must provide information in the EIS in a form and with content sufficient to permit public participation in the development of that economic judgment as well. That is precisely what was not done here. The agency developed a tabular method of comparison of the cost of several of the routes and the underlying cost estimates from which the overall costs estimates were derived. This information was simply never made available to the public. How could either supporters or challengers of the conclusion that D-l was the cheapest route evaluate that conclusion when the very analytical tools used by the agency in arriving at its conclusion were simply hidden from public view?
The majority rationalizes the omission on two bases: (1) the creation of an otherwise undefined “working paper” exception, and (2) the creation of a hitherto unrecognized *610“harmless error” doctrine.2 On close analysis the working paper exception is inconsistent with applicable law and the error is not harmless.
1. The Working Papers Exception.
Although the majority recognizes the “full revelation” purpose of an EIS, it may be read to severely delimit the application of the doctrine by the creation of an unlimited and undefined “working papers” exception. That exception is inconsistent with the regulations which bound the agency and with previous decisions of the courts.
The regulations governing the contents of an EIS at the time the instant document was prepared are found at 40 C.F.R. § 1500 (1975). They were originally promulgated by the Council on Environmental Quality in August 1973, 38 Fed.Reg. 20550 (1973) and remained in effect until July 30, 1979. 42 Fed.Reg. 55990 (1978). Whatever the reach of the working paper exception, the guidelines preclude the memoranda at issue from being so characterized. Two preliminary comments must be made about the effect of the guidelines. First, as to the agency the guidelines are binding. “It is by now axiomatic that agencies must comply with their own regulations while they remain in effect.” Memorial, Inc. v. Harris, No. 78-3169, n. 14 (9th Cir. March 28, 1980). Second, these regulations are entitled to substantial deference by the courts. Andrus v. Sierra Club, 442 U.S. 347, 358, 99 S.Ct. 2335, 2341, 60 L.Ed.2d 943 (1979)3
The guidelines do not provide for a “working paper” exception to the disclosure of relevant information in an EIS. On the contrary, although an EIS must be succinct and easily understood, it must alert the public to reports which underlie the conclusions in the EIS and indicate how they may be obtained.
Draft statements should indicate at appropriate points in the text any underlying studies, reports, and other information obtained and considered by the agency in preparing the statement including any cost-benefit analyses prepared by the agency. . . .In the case of documents not likely to be easily accessible (such as internal studies or reports), the agency should indicate how such information may be obtained.
40 C.F.R. § 1500.8(b) (1975) (emphasis added).
The phrase “underlying studies, reports and other information ” could not be broader. Clearly it would encompass a memorandum containing two tables, one comparing alternatives and the other giving a cost breakdown for several of the alternative proposals including the one actually adopted by the agency.4
Given the regulations, it is difficult to rationalize the majority opinion. Certainly it cannot reasonably be argued that the memoranda in question did not contain “information obtained and considered by the agency in preparing the statement.” Nor did their status as internal agency documents exempt them from disclosure. The guidelines specifically provided for “inter*611nal studies or reports” that might not be readily available to the public. While arguendo, the information in the memo did not have to be included in the body of the EIS, the guidelines require that the EIS alert the reader by footnote or other appropriate means to the existence of the memoranda and inform the public as to their availability. This was simply not done.
Thus, the regulations applicable to the EIS in question simply precluded a “working paper” exemption which would encompass the documents in question. Moreover, the regulations are fully consonant with applicable law.
The majority opinion concedes, as it must, that “[¡judicial enforcement of NEPA includes strict compliance with the disclosure and procedural provisions of the Act.” Warm Springs Dam Task Force v. Gribble, 565 F.2d 549, 552 (9th Cir. 1977) (per curiam). This “full revelation” requirement is not merely a congressional fetish for information for its own sake. Full disclosure is required in order to give the public a way of “checking on the validity of the [agency’s] conclusions.” Chelsea Neighborhood Associations v. United States Postal Service, 516 F.2d 378, 389 (2d Cir. 1975); California v. Bergland, 483 F.Supp. 465, 488 (E.D.Cal.1980). Here, where basic information (the cost breakdown) supporting the economic conclusions was never supplied, it is impossible for the public to check on the conclusions. As the appellant’s brief states “It is instructive to note that the individual that recommended the route selection to Mr. Bingham, Mr. Williams, candidly admitted that the EIS contained absolutely no tools with which it could be determined how the decisionmaker Mr. Bingham, selected Route D-1.” Appellant’s Opening Brief, pp. 41-42.
Under Ninth Circuit law “the adequacy of the EIS must stand or fall on its own supporting documentation.” Coalition for Canyon Preservation v. Bowers, 632 F.2d at 782. Where the agency “simply does not reveal its process of decision-making (citations omitted) ... [it has] failed to make full environmental disclosure.” California v. Bergland, 483 F.Supp. at 488.
In sum, as this Court recently said, the National Environmental Policy Act requires that all studies supporting an EIS must be “available and accessible.” Coalition for Canyon Preservation v. Bowers, 632 F.2d at 782; see also Trout Unlimited v. Morton, 509 F.2d at 1284; Life of the Land v. Brinegar, 485 F.2d 460, 468-69 (9th Cir. 1973), cert. denied, 416 U.S. 961, 94 S.Ct. 1979, 40 L.Ed.2d 312 (1974). The majority concedes the report was neither available nor accessible — thus the EIS was deficient.
2. Harmless Error.
The second justification for non-inclusion of the memoranda is based upon a notion of “harmless error” never heretofore articulated in the cases. It is of course true that we do not “fly speck” the EIS. Nonetheless, such common sense self restraint has never been seen to sanction the omission of information central to the validity of the EIS.
The assertion of harmless error rests upon two bases: (1) that all of the information contained in the first table may be found somewhere in the EIS, and (2) that because the “total cost figure” was contained in the EIS, the omission of the breakdown of overall cost figures in terms of cost of land, surveying, design, materials, clearing, construction, material handling, and administrative overhead contained in the second memorandum but omitted from the EIS was not significant. As both a “pragmatic” matter, Warm Springs Dam Task Force v. Gribble, 565 F.2d at 552, and a factual matter, it appears to me. that neither rationale stands scrutiny.
First, we need not speculate as to whether the memorandum comparing the cost of various routes would be useful to the public in assessing the agency’s conclusion as to which route was cheapest. The agency’s own action demonstrates its utility, it used the memos for the very purpose of comparing costs and reaching a decision. Indeed the cases have recognized that the form of the EIS must be such as to permit meaningful public participation. “[A]n EIS is in compliance with NEPA when its form ... *612substantially ... make[s] available to the public ... information ... and encourage[s] public participation.... ” Trout Unlimited v. Morton, 509 F.2d at 1283 (emphasis added). This emphasis of rational form is a persistent theme of environmental law. “The statement must set forth the material contemplated by Congress in form suitable for the enlightenment of the others concerned.” Natural Resources Defense Council, Inc. v. Morton, 458 F.2d 827, 836 (D.C. Cir.1972) (emphasis added).
The applicable guidelines inferentially prohibit the scattering of information throughout the EIS and indicate a preference for a form such as the omitted comparative table. “In developing the above points agencies should make every effort to convey the required information succinctly in a form easily understood, both by members of the public and by public decision-makers....” 40 C.F.R. § 1508(b) (1975). Certainly if the agency found the memorandum useful for comparative purposes, it is not unreasonable to suppose the public would. The new guidelines make what was implicit, explicit. They provide that the section of the EIS exploring alternatives “should present the environmental impacts of the proposal and the alternatives in comparative form, thus sharply defining the issues and providing a clear basis for choice among options by the decisionmaker and the public.” 40 C.F.R. § 1502.14 (1980) (emphasis added).
The issue as to the second memo containing the underlying cost breakdown seems, if anything, clearer. It is apparent that the “overall” figure is of no use unless the underlying figures from which it is derived are accurate. The second memo is the only place to find the underlying figures and thus explore their accuracy, however it was not made available to the public. It is not possible to know what a close analysis of the tables vis-a-vis the overall cost would have provided. The interested public was simply precluded from making the analysis. As the Columbia Basin parties argued, they were precluded from making a “responsible appraisal of the various environmental costs, benefits and risks” by a failure to include the tables.
This case demonstrates both the reason for the strict application of the “full revelation rule” and the consequences of departure from that rule. Courts have heretofore consistently recognized that the failure to include such material must render the EIS deficient because of the danger of two possible consequences: “(1) the ultimate decision-makers will believe that there is no controversy due to the lack of critical comment; and (2) objective errors without being red-flagged would go unnoticed.” Appalachian Mountain Club v. Brinegar, 394 F.Supp. 105, 122 (D.N.H.1975).
The majority is confident that had the agency done its NEPA duty the result would have been the same. The source of that confidence is unclear to me. Certainly it is not the EIS in question. The EIS does not contain the information necessary to inform such a judgment. Yet under the law, the EIS and its incorporated material is the only permissible source for justification of the agency’s conclusions. While those attacking the administrative determination explained in the EIS are by necessity not ordinarily bound by the administrative record, see, e. g., Asarco, Inc. v. EPA, 616 F.2d 1153 (9th Cir. 1980), generally justification for the agency’s decision “is limited to the four corners of the environmental statement itself, since it is the administrative record for the purposes of review. See e. g. Jicarilla Apache Tribe v. Morton (9th Cir. 1973) 471 F.2d 1275, 1286.” (balance of citations omitted) California v. Bergland, 483 F.Supp. at 488. As this Court recently held, “Consideration of the evidence [i. e., evidence outside the administrative record] to determine the correctness or wisdom of the agency’s decision is not permitted, even if the court has also examined the administrative record.” Asarco, Inc. v. EPA, 616 F.2d at 1160.
It is, of course, true that binding precedent precludes the courts from second-guessing an agency’s decision if it is not arbitrary and capricious — but, the same precedent mandates that the public be giv*613en the very opportunity to second guess denied the courts. Western Oil & Gas Association v. EPA, 633 F.2d at 810-11. By failing to reveal the memo and thus depriving the public of both the critical information the agency relied on and its own mode of analysis, BPA denied the public that very opportunity to participate in the decision-making process which is among the very purposes of the Act itself. 42 U.S.C. § 4332(2XC).
II
WAS THE BPA’S DECISION TO CONSTRUCT ALONG ROUTE D-l ARBITRARY AND CAPRICIOUS?
The majority treats the question of the arbitrary and capricious nature of the BPA’s decision as one of fact and upholds the district court’s conclusion that the decision was “based on legitimate economic considerations reflected in the EIS .... Route D-l was the cheapest.” The “arbitrary and capricious determination” is one of both fact and law. The majority is of course correct when it says that “a ‘court is not empowered to substitute its own judgment for that of the agency.’ ” That is not the question. The question here is whether the EIS demonstrates that the agency understood the “finely tuned and ‘systematic’ balancing analysis” required of it. Calvert Cliffs’ Coordinating Committee, Inc. v. Atomic Energy Commission, 449 F.2d 1109, 1113 (D.C.Cir.1971); See Coalition for Canyon Preservation v. Bowers, 632 F.2d at 781-83. It appears to me that the question of the agency having undertaken the required analysis raises questions of both fact and law. Asarco, Inc. v. EPA, 616 F.2d 1153. Assuming arguendo, however, that the issue is one of fact, there simply is no adequate basis in fact to determine the issue. Certainly the agency may determine that the economic factors are overriding, but in doing so it must explain why. The EIS itself must document and explain its decision. “Predominant is the rule that agency action must be examined by scrutinizing the administrative record at the time the agency made its decision.” Id. at 1159. Here, given the absence of a full analysis with cost breakdown of all six routes, it simply cannot be ascertained from the EIS that the route selected was in fact the least costly. Since the comparative data was not subjected to critical public examination as to three routes, and apparently was not even available to the agency as to three others, the record simply does not present a factual basis for this Court to uphold the agency’s determination. In that sense the determination is arbitrary and capricious. Id. at 1162.
Ill
WAS THE PERMIT AS ISSUED IN COMPLIANCE WITH FLPMA?
The majority resolves the critical question of whether the Bureau of Land Management could defer its duty under FLPMA to the Bonneville Power Administration by according to the agency’s statutory interpretation “great deference.” It suggests that “the standard of judicial review is whether the agency interpretation was reasonable.” Because of this approach, the majority opinion does not itself undertake independent legal analysis to determine whether the deferral was statutorily authorized. I believe that this analytical approach has led to error. Prior to undertaking such an independent legal analysis, it appears that some brief discussion of the deference doctrine is appropriate.
As the majority acknowledges, deference to the agency’s interpretation is justified only when the interpretation is within the agency’s “expertise.” Memorial, Inc. v. Harris, No. 78-3169. Here, what is at stake is no more than the agency’s ability to read the statute. When what is at stake is an agency’s legal evaluation, we may grant some deference to the agency’s construction of the law it is charged to administer. Batterton v. Francis, 432 U.S. 416, 97 S.Ct. 2399, 53 L.Ed.2d 448 (1977), but the final determination of a question of law is for the courts. Social Security Board v. Nierotko, 327 U.S. 358, 66 S.Ct. 637, 90 L.Ed. 718 (1946). Moreover, *614deference is not the equivalent of a failure to examine the statute and determine whether the agency’s interpretation is legally correct. “Thus, our deference does not extend to agencies’ construction which conflict with statutory directives [citation omitted]. Courts ‘are not obligated to stand aside and rubber stamp their affirmance of administrative decisions that they deem inconsistent with a statutory mandate or that frustrate the congressional policy underlying a statute.’ ” Pacific Coast Medical Enterprises v. Harris, 633 F.2d 123, 131 (9th Cir. 1980).
The issue is whether the Secretary could delegate his duty under FLPMA to the BPA rather than to the BLM. The statute is silent, and thus one might suppose that under ordinary principles of subdelegation the Secretary was free to do so. An examination of the statutory history, however, leads to the conclusion that the Secretary’s determination to permit the BLM to defer to the BPA was not authorized by the statutes, or at least “frustrated the congressional policy underlying the statute.” Indeed, the majority’s own analysis of another issue (the “permit” issue) demonstrates that such is the case.
The majority thought itself faced with the necessity of resolving the question of whether the BPA needed to obtain a FLPMA right-of-way permit from the BR before proceeding with the power line project.5 The statute could be read as requiring BR permits but the majority finds otherwise. This determination is based upon the fact that throughout FLPMA’s legislative history the Act was referred to as the “Organic Act” of the BLM. Accordingly, by reading the legislative history the Court determines that the reach of FLPMA is restricted (with one exception) by its character as the organic charter of the BLM and thus reaches only BLM’s administrative concern.
Given the Court’s resolution of the permit FLPMA question, it is difficult to understand why both the analytical approach of examining the legislative history and the reasoning undertaken by the majority does not apply to the other FLPMA issue of which agency must perform the FLPMA duty. If a reading of the legislative history justifies the exclusion of public lands not administered by the BLM because FLPMA is the BLM’s “organic charter,” in like fashion such a reading requires the Secretary to exercise his FLPMA power through the BLM and not through the BPA. The majority makes no attempt to distinguish the two issues and I am unable to do so. My reading of the legislative history suggests that the resolution of the public lands issue by the majority is correct; the inevitable result of such a resolution, however, is that the Secretary’s general discretion as to sub-delegation is limited by the purpose of the statute. It thus appears to me that the upholding of the Secretary’s determination relative to the “public lands issue” inevitably results in a determination that the BLM’s deference to the BPA is unauthorized by the statute. “The power of an administrative officer or board to administer a federal statute and to prescribe rules and regulations to that end is not the power to . make law ... but the power to adopt regulations to carry into effect the will of Congress as expressed by the statute. A. regulation which does not do this, but operates to create a rule out of harmony with the statute, is a mere nullity.” Manhattan General Equipment Co. v. Commissioner, 297 U.S. 129, 134, 56 S.Ct. 397, 400, 80 L.Ed. 528 (1936); see also Dixon v. United States, 381 U.S. 68, 85 S.Ct. 1301, 14 L.Ed.2d 223 (1965); Brown v. Harris, 491 F.Supp. 845 (N.D.Cal.1980).
*615One other brief comment on this issue appears appropriate. At least in part the majority seeks to justify the determination of the Secretary because he was dealing with a new statute and had not adopted regulations implementing the new statute, and because the administrative process had to continue pending the new regulations. This approach is inconsistent with Ninth Circuit doctrine. This Court has clearly held that “exemption for agencies operating under pressure of statutory deadlines ... would amount to judicial legislation. The urgency of the problem to be remedied does not justify the repeal by this court of the [requirements of law].” Western Oil & Gas Association v. EPA, 633 F.2d at 812.
CONCLUSION
Although I believe the majority’s resolution of the NEPA and FLMPA issues discussed above are erroneous, I reiterate that all of this extended discussion is beside the point. The questions are difficult and subtle. I believe that I am correct but certainly recognize that the majority’s position is not without merit as well. This divergence of opinion only demonstrates again that it is inappropriate to discuss at length moot cases.

. For the sake of convenience I have maintained the abbreviations used in the majority opinion.


. The majority also mentions the so-called “good faith” doctrine although it does not in any fashion apply it to the facts of this case. 1 do not understand the majority to be suggesting that “good faith” is yet a further justification for upholding the EIS. Such reticence is of course correct inasmuch as this Court has recently observed, “[sjubjective good faith is not the test for determining the adequacy of an EIS. The test is an objective one. Concerned About Trident v. Rumsfeld, 555 F.2d 817, 827 (D.C.Cir.1977).” Coalition for Canyon Preservation v. Bowers, 632 F.2d 774, 782 (9th Cir. 1980). That is, if the EIS is insufficient under the law, the subjective good faith of those who prepared it is simply irrelevant.


. As I explain, infra, deference is not the equivalent of subordination of judicial duty to executive decision, but here the majority does not even mention the pertinent regulations.


. One reason this case should not be published is that it can have little direct precedential value. New regulations have been issued. Although in my opinion they, too, would require inclusion or reference to the memoranda, that conclusion requires extended analysis. See and compare 40 C.F.R. § 1502.1 (1980) and 40 C.F.R. § 1502.14. In any event, this case has no precedential value for cases arising under the new regulations.


. Since I believe this appeal should be dismissed as moot, it is obvious that I do not believe that we had to reach this or any other of the issues reviewed by the majority. Even if I am in error in general, however, this issue is moot in every and any sense. First, pursuant to the district court’s order the BPA did obtain a permit from the BR thus disposing of the issue. Second, as to whether the BLM could defer to BPA, that situation is simply incapable of repetition under present law. The majority’s resolution is dependent upon the BLM and BPA both being under the jurisdiction of the Secretary of Interior — such is no longer the case. BPA is under the jurisdiction of the Secretary of Energy. 42 U.S.C. § 7152.